Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00822-CV
____________
 
FEARN JONES, Appellant
 
V.
 
SAFEWAY, INC AND RANDALL'S, ET AL,
Appellees
 

 
On Appeal from the 239th District Court
Brazoria County,
Texas
Trial Court Cause No. 31782
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 11, 2006.  The notice of appeal was
filed on September 15, 2006.  To date, our records show that appellant has
neither established indigence nor paid the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Fowler, Edelman and Frost.